

114 S1277 IS: Federal Energy Savings Enhancement Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1277IN THE SENATE OF THE UNITED STATESMay 11, 2015Ms. Hirono (for herself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve energy savings by the Department of Defense, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Energy Savings Enhancement Act of 2015.
		2.Energy savings performance contracts
 (a)Agency paymentsSection 801(a)(2)(B) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(B)) is amended in the first sentence—
 (1)by striking both utilities and inserting utilities, entities that supply, deliver, and transport fuel,; and (2)by inserting or fuel supply, delivery, or transport after for utilities.
 (b)Nonbuilding applicationsSection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is amended by adding at the end the following:
				
 (H)Nonbuilding applicationsA Federal agency may enter into an energy savings performance contract under this title for the purpose of reducing the costs of fuel supply, delivery, or transport for nonbuilding applications, including secondary savings..
 (c)DefinitionsSection 804 of the National Energy Conservation Policy Act (42 U.S.C. 8287c) is amended— (1)in paragraph (2)(A)—
 (A)in the matter preceding clause (i)— (i)by striking or wastewater treatment and inserting wastewater treatment, or fuel supply, delivery, or transport; and
 (ii)by inserting or nonbuilding applications after federally owned facilities; (B)in clause (ii), by striking or after the semicolon at the end;
 (C)in clause (iii), by inserting or after the semicolon at the end; and (D)by adding at the end the following:
						
 (iv)the improved efficiency of fuel use in nonbuilding applications.; (2)in the first sentence of paragraph (3), by inserting or for the purpose of reducing the cost of fuel supply, delivery, or transport for nonbuilding applications before the period at the end; and
 (3)by adding at the end the following:  (5)Nonbuilding applicationThe term nonbuilding application means—
 (A)any class of vehicles, devices, or equipment that— (i)is transportable under the power of the applicable vehicle, device, or equipment by land, sea, or air; and
 (ii)consumes energy from any fuel source for the purpose of— (I)that transportation; or
 (II)maintaining a controlled environment within the vehicle, device, or equipment; and (B)any federally owned equipment used to generate electricity or transport water.
							(6)Secondary savings
 (A)In generalThe term secondary savings means additional energy or cost savings that are a direct consequence of the energy savings that result from the energy efficiency improvements that were financed and implemented pursuant to an energy savings performance contract.
 (B)InclusionsThe term secondary savings includes— (i)energy and cost savings that result from a reduction in the need for fuel delivery and logistical support;
 (ii)personnel cost savings and environmental benefits; and (iii)in the case of electric generation equipment, the benefits of increased efficiency in the production of electricity, including revenues received by the Federal Government from the sale of electricity from the production..
				